This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BRENDA C. PRICE,

 3          Plaintiff-Appellant,

 4 v.                                                                    No. A-1-CA-36357

 5   JP MORGAN CHASE, NA;
 6   CHASE HOME FINANCE;
 7   BANK OF AMERICA, NA;
 8   S&S FINANCIAL GROUP, LLC;
 9   LINDA SCHOLLER; and
10   JEANIE SOULE-MEIHOUS,

11          Defendants-Appellees.

12 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
13 Jeff Foster McElroy, District Judge

14 Brenda C. Price
15 Taos, NM

16 Pro Se Appellant

17 Weinstein & Riley, P.S.
18 Jason Collis Bousliman
19 Albuquerque, NM

20 for Appellee Bank of America

21 Feferman, Warren & Mattison
22 Richard N. Feferman
 1 Albuquerque, NM

 2 for Appellees Scholler and Soule-Meihous


 3                             MEMORANDUM OPINION

 4 VIGIL, Judge.

 5   {1}   Plaintiff Brenda C. Price, a self-represented litigant, appeals from the district

 6 court’s omnibus order granting Defendants JP Morgan Chase, NA; Chase Home

 7 Finance; Bank of America NA; S&S Financial Group, LLC; Linda Scholler; and

 8 Jeanie Soule-Meihous’ motions to dismiss and order denying Plaintiff’s motions to

 9 vacate the dismissal and petition for rehearing. In this Court’s notice of proposed

10 disposition, we proposed summary affirmance. When the time for filing a

11 memorandum in opposition expired without Plaintiff having filed any such

12 memorandum in opposition, this Court entered a memorandum opinion affirming the

13 district court’s orders. Plaintiff filed a motion for rehearing, which this Court granted.

14 Plaintiff thereafter filed a memorandum in opposition (MIO), which we have duly

15 considered. Remaining unpersuaded, we affirm.

16   {2}   The facts, law, and/or arguments asserted in Plaintiff’s memorandum in

17 opposition are either addressed by this Court’s notice of proposed disposition, or

18 otherwise do not persuade this Court that the district court has erred. See Hennessy v.

19 Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our courts have


                                               2
 1 repeatedly held that, in summary calendar cases, the burden is on the party opposing

 2 the proposed disposition to clearly point out errors in fact or law.”); State v.

 3 Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003 (stating that “[a]

 4 party responding to a summary calendar notice must come forward and specifically

 5 point out errors of law and fact,” and the repetition of earlier arguments does not

 6 fulfill this requirement), superseded by statute on other grounds as stated in State v.

 7 Harris, 2013-NMCA-031, ¶ 3, 297 P.3d 374. Accordingly, for the reasons stated in

 8 our notice of proposed disposition and herein, we affirm the district court’s orders.

 9   {3}   IT IS SO ORDERED.


10                                                _________________________________
11                                                MICHAEL E. VIGIL, Judge


12 WE CONCUR:


13 _____________________________
14 HENRY M. BOHNHOFF, Judge



15 _____________________________
16 EMIL J. KIEHNE, Judge




                                              3